Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/21/2022 has been entered.
Claims 1-19 and 21 have been examined. 

Response to Amendment
In the instant amendment, claims 1-5, 7-8 and 19 have been amended. Claim 21 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0021167 to Harper in further view of US 2018/0058209 to Song et al. (hereafter “Song”) and US 2003/0112978 to Rodman et al. (hereafter “Rodman”).

As per claim 1, Harper discloses a method for encryption of communications in a process plant (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “) between at least a first communication partner and a second communication partner (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), the first and second communication partners including at least one field device (paragraphs 0019-0020 and 0042-0044) configured to adjust a process fluid of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”) and/or control electronics configured to control processes of the process plant (paragraphs 0033, 0038 and 0043), the method comprising:
providing a key for coding of electronic signals associated with the process plant (paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example.”). 
Harper does not explicitly disclose transmitting, using an acoustic transmitter, the key as acoustic signal via a first communication network formed by a ductwork guiding plant fluid from the first communication partner to the second communication partner, a wall of the ductwork being used as a transmission medium for transmitting the acoustic signal, wherein the acoustic transmitter is arranged at the ductwork.
Song further discloses transmitting, using an acoustic transmitter (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276: communication nodes (acoustic transmitter as claimed)), the acoustic signal (paragraphs 0207-0208: “The acoustic wave as originally transmitted from the transceiver 440 will represent a packet of information. The packet will include an identification code that tells a receiver (such as receiver 270 in FIG. 2) where the signal originated, that is, which communications node 400 it came from.”) via a first communication network formed by a ductwork guiding plant fluid (FIGs. 1-4 and 11; paragraphs 0267 and 0276: a communication network using the pipe and a medium inside the pipe) from the first communication partner to the second communication partner (FIGs. 1-4 and 11; paragraphs 0267 and 0276: nodes 1 and 2 for example), a wall of the ductwork being used as a transmission medium for transmitting the acoustic signal (FIGs. 1-4 and 11; paragraphs 0267 and 0276: “the waves propagate to node 1 along two distinct paths, i.e., within the pipe wall”), wherein the acoustic transmitter is arranged at the ductwork (FIGs. 2-4 and 11).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Harper in view of Song discloses transmitting acoustic signal (Song, paragraphs 0267 and 0276), however, Harper does not explicitly disclose the key as acoustic signal.
Rodman further discloses the key as acoustic signal (FIG. 2-3: block 306; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 2, Harper discloses providing an electronic signal (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”).
Rodman further discloses coding the provided electronic signal is coded with the key (FIG. 2-3; block 306; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
transmitting, using a second communication network (FIGs. 1-2; paragraphs 0020-0028: “Once encryption key 204 has been distributed to remote device 108 (as well as to the other remote devices of communication system 114 of FIG. 1), encryption key 204 is utilized to encrypt and decrypt conference data 226 transmitted by RF signals between and among the various components of communication system 114. Base station 106 is provided with an encryption/decryption module 208, RF codec 214, and RF transceiver 216. Similarly, remote device 108 is provided with encryption/decryption module 225, RF codec 227, and RF transceiver 228.” [Wingdings font/0xE0] a plurality remote devices [Wingdings font/0xE0] a plurality local networks), the coded signal from one of the first and second communication partners to the other of the first and second communication partners (FIGs. 1-2; paragraphs 0020-0028), wherein the second communication network is different from the first communication network (FIGs. 1-2; paragraphs 0020-0028: plurality of remote devices [Wingdings font/0xE0] plurality local networks).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 3, Harper discloses a field device for adjusting a process fluid of a process plant the field device (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”) comprising:
communication electronics configured to send and/or receive electronic signals to and from a control electronics, respectively (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the control electronics being configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the communication electronics including a wired (paragraph 0042) or wireless signal output (FIG. 1; paragraphs 0022-0023) and/or input for the electronic signals (paragraphs 0022-0023).
Harper does not explicitly disclose wherein the communication electronics being are configured to process electronic signals coded with a key; and an acoustic transceiver configured to transmit a key as an acoustic signal via a ductwork guiding plant fluid at the control electronics and from the control electronics, respectively.
Song further discloses an acoustic transceiver configured to transmit an acoustic signal via a ductwork guiding plant fluid at the control electronics and from the control electronics, respectively (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276), 
and use a wall of the ductwork as a transmission medium for the transmitted acoustic signal (FIGs. 1-4 and 11; paragraphs 0267 and 0276: “the waves propagate to node 1 along two distinct paths, i.e., within the pipe wall”), wherein the acoustic transceiver is arranged at the ductwork (FIGs. 2-4 and 11).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Harper in view of Song discloses transmitting acoustic signal (Song, paragraphs 0267 and 0276), however, Harper does not explicitly disclose the key as acoustic signal; and wherein the communication electronics being are configured to process electronic signals coded with a key
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
wherein the communication electronics being are configured to process electronic signals coded with a key (FIG. 2; paragraphs 0010 and 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 4, Harper discloses control electronics for a process plant and configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the control electronics comprising: 
a transceiver configured to: 
send and/or receive electronic signals to a field device and from the field device (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), respectively, of the process plant to adjust a process fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output (FIG. 1; paragraphs 0022-0023) and/or input for the electronic signals (paragraphs 0022-0023).
Harper does not explicitly disclose to process the electronic signals coded with a key; and at least one acoustic transceiver that is configured to communicate the key as an acoustic signal via a ductwork guiding plant fluid to and from the field device.
Song further discloses at least one acoustic transceiver arranged at ductwork guiding plant fluid to and from the field device (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276: communication nodes), the least one acoustic transceiver being configured to communicate an acoustic signal (paragraphs 0207-0208: “The acoustic wave as originally transmitted from the transceiver 440 will represent a packet of information. The packet will include an identification code that tells a receiver (such as receiver 270 in FIG. 2) where the signal originated, that is, which communications node 400 it came from.”) via the ductwork guiding the plant fluid (FIGs. 1-4 and 11; paragraphs 0267 and 0276: a communication network using the pipe and a medium inside the pipe) to and from the field device and use a wail of the ductwork as a transmission medium for the transmitted acoustic signal (FIGs. 1-4 and 11; paragraphs 0267 and 0276: “the waves propagate to node 1 along two distinct paths, i.e., within the pipe wall”), wherein the acoustic transmitter is arranged at the ductwork (FIGs. 2-4 and 11).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Harper in view of Song discloses transmitting acoustic signal (Song, FIGs. 1-4), however, Harper does not explicitly disclose the key as acoustic signal; and wherein the communication electronics being are configured to process electronic signals coded with a key.
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
wherein the communication electronics being are configured to process electronic signals coded with a key  (FIG. 2; paragraphs 0010 and 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).
As per claim 5, Harper discloses a process plant having one or more tubes for guiding at least one plant fluid to and/or from at least one field device configured to adjust the plant fluid (FIGs. 1-2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and a control electronics configured to control one or more processes of the process plant (paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”).
Harper does not explicitly disclose at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal via at least one tube of the one or more tubes; and at least one acoustic receiver configured to receive the key as the a key as acoustic signal via the at least one tube, wherein a wall of the at least one tube is used as a transmission medium for the transmitted acoustic signals; wherein the at least one acoustic transmitter and the at one acoustic receiver are connected via the at least one tube such that the exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology.
Song further discloses at least one acoustic transmitter configured to transmit electronic signals associated with the process plant as an acoustic signal (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276: communication nodes), the least one acoustic transceiver being configured to communicate an acoustic signal paragraphs 0207-0208: “The acoustic wave as originally transmitted from the transceiver 440 will represent a packet of information. The packet will include an identification code that tells a receiver (such as receiver 270 in FIG. 2) where the signal originated, that is, which communications node 400 it came from.”) via at least one tube of the one or more tubes (FIGs. 1-4 and 11; paragraphs 0267 and 0276: a communication network using the pipe and a medium inside the pipe); and
at least one acoustic receiver configured to receive acoustic signal via the at least one tube (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276),
wherein the at least one acoustic transmitter and the at one acoustic receiver are connected via the at least one tube such that the exchange between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276: communication nodes), the least one acoustic transceiver being configured to communicate an acoustic signal paragraphs 0207-0208: “The acoustic wave as originally transmitted from the transceiver 440 will represent a packet of information. The packet will include an identification code that tells a receiver (such as receiver 270 in FIG. 2) where the signal originated, that is, which communications node 400 it came from.”), wherein a wall of the at least one tube is used as a transmission medium for the transmitted acoustic signals (FIGs. 1-4 and 11; paragraphs 0267 and 0276: “the waves propagate to node 1 along two distinct paths, i.e., within the pipe wall”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Harper in view of Song discloses transmitting acoustic signal via the at least one tube (FIG. 2-4; paragraphs 0267 and 0276), however, Harper does not explicitly disclose the key as acoustic signal; to process the electronic signals coded with a key; at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal; and at least one acoustic receiver configured to receive the key as the a key as acoustic signal, wherein the at least one acoustic transmitter and the at one acoustic receiver are connected such that an exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology.
Rodman further discloses the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); 
to process the electronic signals coded with a key (FIG. 2; paragraphs 0010 and 0019);
at least one acoustic transmitter configured to transmit a key for coding electronic signals associated with the process plant as an acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and
at least one acoustic receiver configured to receive the key as the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”),
wherein the at least one acoustic transmitter and the at one acoustic receiver are connected such that an exchange of the key between the acoustic transmitter and the acoustic receiver is based on acoustic communication technology (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 6, Harper does not explicitly disclose wherein the at least one tube for transmitting the key as the acoustic signal is entirely accommodated in a physical wall to form a tube wall. 
Song further discloses wherein the at least one tube for transmitting the acoustic signal (FIGs. 1-4; paragraphs 0267 and 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).

As per claim 7, Harper does not explicitly disclose wherein the at least one acoustic transmitter and/or the at least one acoustic receiver is further arranged in the at least one tube.
Song further discloses wherein the at least one acoustic transmitter and/or the at least one acoustic receiver is further arranged in the at least one tube (FIGs. 2-4; paragraphs 0267 and 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).

As per claim 8, Harper does not explicitly disclose wherein the at least one acoustic send transmitter and/or the at least one acoustic receiver is configured to further use the plant fluid as the transmission medium.
Song further discloses wherein the at least one acoustic send transmitter and/or the at least one acoustic receiver is configured to further use the plant fluid as the transmission medium (FIG. 4; paragraphs 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).

As per claim 10, Harper does not explicitly disclose at least one key server having a data storage storing one or more keys and configured to generate the one or more keys and transmit one or more of the keys as respective one or more acoustic signals via the one or more tubes guiding the at least one plant fluid, at the and from the control electronics, respectively, and/or to the at least one and from the at least one field device, respectively.
Song further discloses transmit one or more of the acoustic signals via the one or more tubes guiding the at least one plant fluid (FIG. 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).

As per claim 11, Harper discloses wherein the at least one field device comprises:
communication electronics configured to send and/or receive electronic signals to and from a control electronics, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), the control electronics being configured to control processes of the process plant (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), the communication electronics including a wired (paragraph 0042) or wireless signal output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023). 
Harper does not explicitly disclose wherein the communication electronics are configured to process electronic signals coded with the key; and an acoustic transceiver configured to transmit the key as the acoustic signal via the ductwork guiding plant fluid at the control electronics and from the control electronics, respectively.
Song further discloses an acoustic transceiver configured to transmit the acoustic signal via ductwork guiding plant fluid at the control electronics and from the control electronics, respectively (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Rodman further discloses wherein the communication electronics are configured to process electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 12, Harper discloses wherein the control electronics comprise: a transceiver configured to: send and/or receive electronic signals to the field device and from the field device, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), of the process plant to adjust the plant fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023). 
Harper does not explicitly disclose process the electronic signals coded with the key; and at least one acoustic transceiver that is configured to communicate the key as an acoustic signal via the ductwork guiding plant fluid to and from the at least one field device.
Song further discloses at least one acoustic transceiver that is configured to communicate the acoustic signal via the ductwork guiding plant fluid to and from the at least one field device (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Rodman further discloses process the electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 13, Harper discloses wherein the control electronics comprise: a transceiver configured to: send and/or receive electronic signals to the field device and from the field device, respectively (FIG. 1; paragraph 0042: “The security manager software module 154 may be responsible for managing and distributing security encryption keys, and may maintain a list of devices that are authorized to join the wireless plant automation network 150 and/or the wired plant automation network 110, for example. “), of the process plant to adjust the plant fluid (FIGs. 2; paragraph 0033: “The valve controller 712 may, in response to receiving the control signal from the wireless transmitter 208, cause flushing of a pipe 716 that supplies water to a safety station 702. The valve controller 712 may cause flushing of the pipe 716 by directing static water in the pipe 716 to a flush pipe 718, for example. The host station may control the valve controller to cause flushing of a pipe 716 if static water in the pipe 716 has become too hot or too cold, for example, as indicated by a temperature measurement by a corresponding temperature sensor 702.”), and wherein the transceiver includes a wired (paragraph 0042) or wireless electronic control output and/or input for the electronic signals (FIG. 1; paragraphs 0022-0023).
Song further discloses at least one acoustic transceiver that is configured to communicate the acoustic signal via ductwork guiding plant fluid to and from the at least one field device (FIGs. 1-4 and 11; paragraphs 0196-0200 and 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Rodman further discloses process the electronic signals coded with the key (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”); and 
the key as acoustic signal (FIG. 2; paragraphs 0010 and 0019: “Acoustic codec 210 is configured to apply an electrical signal to acoustic transmitter 212 which causes acoustic transmitter 212 to emit an acoustic signal (i.e., sounds) which encodes the encryption key. In one example, the n-digit encryption key is encoded as a string of dual-tone multi-frequency (DTMF) tones.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rodman into Harper’s teaching and Song’s teaching because it would provide for the purpose of encoding encryption key as an acoustic signal, including without limitation modem tones, musical chords, and spread-spectrum modulation (Rodman, paragraph 0019).

As per claim 14, Harper discloses wherein the at least one field device is an actuator (paragraphs 0033 and 0036: control value (actuator as claimed)).

As per claim 15, Harper discloses wherein the actuator is a control valve or a pump (paragraphs 0033 and 0036).

As per claim 16, Harper discloses wherein the electronic signals comprise one or more actuation signals (paragraphs 0033, 0036), one or more measurement signals (paragraphs 0033, 0036), one or more state signals (paragraphs 0024-0026), and/or one or more warning signals.

As per claim 17, Harper discloses wherein the process plant is a chemical plant, a power plant (paragraph 0005), or a food-processing plant.

As per claim 18, it is medium claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 1.

As per claim 19, Harper does not explicitly disclose wherein the acoustic signal is further transmitted within the ductwork, so as to use the plant aid as an additional transmission medium.
Song further discloses wherein the acoustic signal is further transmitted within the ductwork, so as to use the plant aid as an additional transmission medium (FIG. 4; paragraphs 0267 and 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in further view of Song and Rodman, as applied to claim 5, and further in view of US 2015/0334336 to Chiu et al. (hereafter “Chiu”)

As per claim 9, Harper does not explicitly disclose at least one acoustic signal repeater arranged at the one or more tubes between the at least one acoustic transmitter and the at least one acoustic receiver, and which is configured to receive, the acoustic signal from the at least one acoustic, amplify the received acoustic signal to generate an amplified acoustic signal, and send the amplified acoustic signal to the at least one acoustic receiver. 
Song further discloses at least one acoustic signal repeater arranged at the one or more tubes between the at least one acoustic transmitter and the at least one acoustic receiver, and which is configured to receive, the acoustic signal from the at least one acoustic (FIG. 1-4; paragraph 0276).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Song into Harper’s teaching because it would provide for the purpose of the pressure reducing valve is continuously adjusted by the controller and it outlet pressure set point is modified every time a signal is sent along pipe by transmitter (Song, paragraph 0012).
Chiu further discloses amplify the received acoustic signal to generate an amplified acoustic signal, and send the amplified acoustic signal to the at least one acoustic receiver (FIG. 2; paragraph 0092). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chiu into Harper’s teaching, Song’s teaching and Rodman’s teaching because it would provide for the purpose of receives instructions from the multimedia controller 181 and controls the audio signal amplifier and one or more loudspeakers to play audio content (Chiu, paragraph 0092).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in further view of Song and Rodman, as applied to claim 2, and further in view of US 2016/0269876 to Senese et al. (hereafter “Senese”)

As per claim 21, Harper does not explicitly disclose wherein the first communication network uses a different transmission medium than the second communication network.
Senese further discloses wherein the first communication network uses a different transmission medium than the second communication network (FIG. 1; paragraphs 0028-0032 and 0035: wireline vs. wireless between blocks 12-15 and 20 to 26-28).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Senese into Harper’s teaching, Song’s teaching and Rodman’s teaching because it would provide for the purpose of presenting user personalities for interoperable group PTT across a plurality of separate PTT networks (Senese, paragraph 0024).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193